COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       In the Interest of K.N.D., a Child

Appellate case number:     01-12-00584-CV

Trial court case number: 1103002J

Trial court:               314th District Court of Harris County

        On April 11, 2014, attorney James Kramer presented an amicus curiae brief in this case.
Rule 11 of the Texas Rules of Appellate Procedure authorizes the presentation of amicus curiae
briefs which: (a) comply with the rules applicable to the parties’ briefs, (b) identify the person on
whose behalf the brief is tendered, (c) disclose the source of any fee for preparing the brief, and
(d) certify service of copies on all parties. TEX. R. APP. P. 11. The brief does not comply with
Rule 11 because it does not specify on whose behalf it is tendered. To the extent that it is
tendered on the lawyer’s own behalf, he asserts no discernable connection to the case or interest
in the outcome of the appeal. The brief raises an issue that was not preserved or raised by any
party to the appeal, and it does not aid the court’s consideration or disposition of the appeal.
Accordingly, the brief will not be considered, and the court orders that it be returned. See id.


       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   Acting individually


Date: April 17, 2014